Exhibit 10.47

 

SECOND AMENDED AND RESTATED

 

FRESH CHOICE, INC.

 

1988 STOCK OPTION PLAN

 

(As Amended Through July 12, 2001)

 

 


1.         PURPOSE.  THE FRESH CHOICE, INC. 1988 STOCK OPTION PLAN (THE “INITIAL
PLAN”) WAS ADOPTED ON FEBRUARY 28, 1989.  THE INITIAL PLAN WAS AMENDED FROM TIME
TO TIME AND THEN SUBSEQUENTLY AMENDED AND RESTATED EFFECTIVE AS OF SEPTEMBER 25,
1992 (THE “PRIOR PLAN”).  THE PRIOR PLAN IS HEREBY AMENDED AND RESTATED ON
MARCH 20, 1993 IN ITS ENTIRETY (THE “PLAN”) TO ESTABLISH A PROGRAM OF AUTOMATIC
OPTION GRANTS TO CERTAIN INDIVIDUALS WHO ARE MEMBERS OF THE BOARD OF DIRECTORS
OF FRESH CHOICE, INC. WHO ARE NOT EMPLOYEES OF FRESH CHOICE, INC.  THE PLAN IS
ESTABLISHED TO CREATE ADDITIONAL INCENTIVE FOR KEY EMPLOYEES, DIRECTORS AND
CONSULTANTS OF FRESH CHOICE, INC., A DELAWARE CORPORATION, AND ANY SUCCESSOR
CORPORATION THERETO (COLLECTIVELY REFERRED TO AS THE “COMPANY”), AND ANY PRESENT
OR FUTURE PARENT AND/OR SUBSIDIARY CORPORATIONS OF SUCH CORPORATION (ALL OF WHOM
ALONG WITH THE COMPANY BEING INDIVIDUALLY REFERRED TO AS A “PARTICIPATING
COMPANY” AND COLLECTIVELY REFERRED TO AS THE “PARTICIPATING COMPANY GROUP”), TO
PROMOTE THE FINANCIAL SUCCESS AND PROGRESS OF THE PARTICIPATING COMPANY GROUP. 
FOR PURPOSES OF THE PLAN, A PARENT CORPORATION AND A SUBSIDIARY CORPORATION
SHALL BE AS DEFINED IN SECTIONS 424(E) AND 424(F) OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”).


2.         ADMINISTRATION.


(A)     ADMINISTRATION BY BOARD AND/OR COMMITTEE.  THE PLAN SHALL BE
ADMINISTERED BY THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) AND/OR BY A
DULY APPOINTED COMMITTEE OF THE BOARD HAVING SUCH POWERS AS SHALL BE SPECIFIED
BY THE BOARD.  ANY SUBSEQUENT REFERENCES HEREIN TO THE BOARD SHALL ALSO MEAN THE
COMMITTEE IF SUCH COMMITTEE HAS BEEN APPOINTED AND, UNLESS THE POWERS OF THE
COMMITTEE HAVE BEEN SPECIFICALLY LIMITED, THE COMMITTEE SHALL HAVE ALL OF THE
POWERS OF THE BOARD GRANTED HEREIN, INCLUDING, WITHOUT LIMITATION, THE POWER TO
TERMINATE OR AMEND THE PLAN AT ANY TIME, SUBJECT TO THE TERMS OF THE PLAN AND
ANY APPLICABLE LIMITATIONS IMPOSED BY LAW.  ALL QUESTIONS OF INTERPRETATION OF
THE PLAN OR OF ANY OPTIONS GRANTED UNDER THE PLAN (AN “OPTION”) SHALL BE
DETERMINED BY THE BOARD, AND SUCH DETERMINATIONS SHALL BE FINAL AND BINDING UPON
ALL PERSONS HAVING AN INTEREST IN THE PLAN AND/OR ANY OPTION.


(B)     LIMITATION OF AUTHORITY WITH RESPECT TO DIRECTOR OPTIONS. 
NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, THE BOARD SHALL HAVE NO
AUTHORITY, DISCRETION, OR POWER TO SELECT THE ELIGIBLE DIRECTORS (AS DEFINED IN
PARAGRAPH 9 BELOW) OF THE COMPANY WHO WILL RECEIVE DIRECTOR OPTIONS (AS DEFINED
IN PARAGRAPH 9 BELOW) UNDER THE PLAN, TO SET THE EXERCISE PRICE OF DIRECTOR
OPTIONS GRANTED UNDER THE PLAN, TO DETERMINE THE NUMBER OF SHARES OF STOCK TO BE
GRANTED UNDER A DIRECTOR OPTION OR THE TIME AT WHICH SUCH OPTIONS ARE TO BE
GRANTED, TO ESTABLISH THE DURATION OF DIRECTOR OPTIONS, OR ALTER ANY OTHER TERMS
OR CONDITIONS SPECIFIED IN THE PLAN WITH RESPECT TO DIRECTOR OPTIONS, EXCEPT IN
THE SENSE OF ADMINISTERING THE PLAN SUBJECT TO THE PROVISIONS OF THE PLAN.



(C)     OPTIONS AUTHORIZED.  OPTIONS MAY BE EITHER INCENTIVE STOCK OPTIONS AS
DEFINED IN SECTION 422 OF THE CODE (“INCENTIVE STOCK OPTIONS”) OR NONQUALIFIED
STOCK OPTIONS.


(D)     AUTHORITY OF OFFICERS.  ANY OFFICER OF A PARTICIPATING COMPANY SHALL
HAVE THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY WITH RESPECT TO ANY MATTER,
RIGHT, OBLIGATION, OR ELECTION WHICH IS THE RESPONSIBILITY OF OR WHICH IS
ALLOCATED TO THE COMPANY HEREIN, PROVIDED THE OFFICER HAS APPARENT AUTHORITY
WITH RESPECT TO SUCH MATTER, RIGHT, OBLIGATION, OR ELECTION.


(E)     DISINTERESTED ADMINISTRATION.  WITH RESPECT TO THE PARTICIPATION IN THE
PLAN OF EMPLOYEES WHO ARE ALSO OFFICERS OR DIRECTORS OF THE COMPANY SUBJECT TO
SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”), THE PLAN SHALL BE ADMINISTERED BY THE BOARD IN COMPLIANCE WITH THE
“DISINTERESTED ADMINISTRATION” REQUIREMENT OF RULE 16B–3, AS PROMULGATED UNDER
THE EXCHANGE ACT AND AMENDED FROM TIME TO TIME OR ANY SUCCESSOR RULE OR
REGULATION (“RULE 16B-3”).


(F)      COMPLIANCE WITH SECTION 162(M) OF THE CODE.  IN THE EVENT A
PARTICIPATING COMPANY IS A “PUBLICLY HELD CORPORATION” AS DEFINED IN PARAGRAPH
(2) OF SECTION 162(M) OF THE CODE, AS AMENDED BY THE REVENUE RECONCILIATION ACT
OF 1993 (P.L. 103-66), AND THE REGULATIONS PROMULGATED THEREUNDER (“SECTION
162(M)”), THE COMPANY MAY ESTABLISH A COMMITTEE OF OUTSIDE DIRECTORS MEETING THE
REQUIREMENTS OF PARAGRAPH 4(C)(I) OF SECTION 162(M) TO APPROVE THE GRANT OF
OPTIONS WHICH MIGHT REASONABLY BE ANTICIPATED TO RESULT IN THE PAYMENT OF
EMPLOYEE REMUNERATION THAT WOULD OTHERWISE EXCEED THE LIMIT ON EMPLOYEE
REMUNERATION DEDUCTIBLE FOR INCOME TAX PURPOSES PURSUANT TO SECTION 162(M).

3.         Eligibility.  The Options may be granted only to full-time employees
(including officers) and directors of the Participating Company Group or to
individuals who are rendering services as consultants or other independent
contractors to the Participating Company Group.  Except as provided in
paragraph 2(b) above, the Board shall, in the Board’s sole discretion, determine
which persons shall be granted Options (an “Optionee”).  A director of the
Company shall be eligible to be granted only a nonqualified stock option unless
the director is also an employee of the Company.  Furthermore, a director of the
Company who is not an employee of the Company shall be eligible to be granted
only a Director Option (as defined below) under the terms set forth in
paragraph 9 below.  An individual who is rendering services as a consultant or
other independent contractor shall be eligible to be granted only a nonqualified
stock option.  An Optionee may, if otherwise eligible, be granted additional
Options.

 


4.         SHARES SUBJECT TO OPTION.  OPTIONS SHALL BE FOR THE PURCHASE OF
SHARES OF THE AUTHORIZED BUT UNISSUED COMMON STOCK OR TREASURY SHARES OF COMMON
STOCK OF THE COMPANY (THE “STOCK”), SUBJECT TO ADJUSTMENT AS PROVIDED IN
PARAGRAPH 11 BELOW.  THE MAXIMUM NUMBER OF SHARES OF STOCK WHICH MAY BE ISSUED
UNDER THE PLAN SHALL BE ONE MILLION FIVE HUNDRED THOUSAND (1,500,000) SHARES. 
SUBJECT TO ADJUSTMENT AS PROVIDED IN PARAGRAPH 11 BELOW, AT ANY SUCH TIME AS A
PARTICIPATING COMPANY IS A “PUBLICLY HELD CORPORATION” AS DEFINED IN PARAGRAPH 2
OF SECTION 162(M), NO PERSON SHALL BE GRANTED WITHIN ANY FISCAL YEAR OF THE
COMPANY OPTIONS WHICH IN THE AGGREGATE COVER MORE THAN ONE HUNDRED THOUSAND
(100,000) SHARES (THE “PER OPTIONEE LIMIT”).  IN THE EVENT THAT ANY OUTSTANDING
OPTION FOR ANY REASON EXPIRES OR IS TERMINATED OR CANCELLED AND/OR SHARES OF
STOCK SUBJECT TO REPURCHASE ARE REPURCHASED BY THE COMPANY, THE SHARES ALLOCABLE
TO THE UNEXERCISED PORTION OF SUCH OPTION, OR SUCH REPURCHASED SHARES, MAY AGAIN
BE SUBJECTED TO AN OPTION.  NOTWITHSTANDING THE FOREGOING, ANY SUCH SHARES SHALL
BE MADE SUBJECT TO A NEW OPTION ONLY IF THE GRANT OF SUCH NEW OPTION AND THE
ISSUANCE OF SUCH SHARES PURSUANT TO SUCH NEW OPTION WOULD NOT CAUSE THE PLAN OR
ANY OPTION GRANTED UNDER THE PLAN TO CONTRAVENE RULE 16B-3.


 


5.         TIME FOR GRANTING OPTIONS.  ALL OPTIONS SHALL BE GRANTED, IF AT ALL,
BY FEBRUARY 28, 2009; PROVIDED, HOWEVER, THAT ALL INCENTIVE STOCK OPTIONS SHALL
BE GRANTED, IF AT ALL, BY FEBRUARY 29, 2008.


6.         TERMS, CONDITIONS AND FORM OF OPTIONS WHICH ARE NOT DIRECTOR
OPTIONS.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE BOARD SHALL DETERMINE FOR
EACH OPTION WHICH IS NOT A DIRECTOR OPTION (WHICH NEED NOT BE IDENTICAL) THE
NUMBER OF SHARES OF STOCK FOR WHICH THE OPTION SHALL BE GRANTED, THE EXERCISE
PRICE OF THE OPTION, THE EXERCISABILITY OF THE OPTION, WHETHER THE OPTION IS TO
BE TREATED AS AN INCENTIVE STOCK OPTION OR AS A NONQUALIFIED STOCK OPTION AND
ALL OTHER TERMS AND CONDITIONS OF THE OPTION NOT INCONSISTENT WITH THE PLAN. 
OPTIONS GRANTED PURSUANT TO THE PLAN SHALL BE EVIDENCED BY WRITTEN AGREEMENTS
SPECIFYING THE NUMBER OF SHARES OF STOCK COVERED THEREBY, IN SUCH FORM AS THE
BOARD SHALL FROM TIME TO TIME ESTABLISH, AND SHALL COMPLY WITH AND BE SUBJECT TO
THE FOLLOWING TERMS AND CONDITIONS:


(A)     EXERCISE PRICE.  THE EXERCISE PRICE FOR EACH OPTION SHALL BE ESTABLISHED
IN THE SOLE DISCRETION OF THE BOARD; PROVIDED, HOWEVER, THAT (I) THE EXERCISE
PRICE PER SHARE FOR AN INCENTIVE STOCK OPTION SHALL BE NOT LESS THAN THE FAIR
MARKET VALUE, AS DETERMINED BY THE BOARD, OF A SHARE OF STOCK ON THE DATE OF THE
GRANTING OF THE OPTION, (II) THE EXERCISE PRICE PER SHARE FOR A NONQUALIFIED
STOCK OPTION SHALL NOT BE LESS THAN EIGHTY-FIVE PERCENT (85%) OF THE FAIR MARKET
VALUE, AS DETERMINED BY THE BOARD, OF A SHARE OF STOCK ON THE DATE OF THE
GRANTING OF THE OPTION AND (III) NO INCENTIVE STOCK OPTION GRANTED TO AN
OPTIONEE WHO AT THE TIME THE OPTION IS GRANTED OWNS STOCK POSSESSING MORE THAN
TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF
A PARTICIPATING COMPANY WITHIN THE MEANING OF SECTION 422(B)(6) OF THE CODE (A
“TEN PERCENT OWNER OPTIONEE”) SHALL HAVE AN EXERCISE PRICE PER SHARE LESS THAN
ONE HUNDRED TEN PERCENT (110%) OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON
THE DATE THE OPTION IS GRANTED.  NOTWITHSTANDING THE FOREGOING, AN OPTION
(WHETHER AN INCENTIVE STOCK OPTION OR A NONQUALIFIED STOCK OPTION) MAY BE
GRANTED WITH AN EXERCISE PRICE LOWER THAN THE MINIMUM EXERCISE PRICE SET FORTH
ABOVE IF SUCH OPTION IS GRANTED PURSUANT TO AN ASSUMPTION OR SUBSTITUTION FOR
ANOTHER OPTION IN A MANNER QUALIFYING WITH THE PROVISIONS OF SECTION 424(A) OF
THE CODE.


(B)     EXERCISE PERIOD OF OPTIONS.  THE BOARD SHALL HAVE THE POWER TO SET THE
TIME OR TIMES WITHIN WHICH EACH OPTION SHALL BE EXERCISABLE OR THE EVENT OR
EVENTS UPON THE OCCURRENCE OF WHICH ALL OR A PORTION OF EACH OPTION SHALL BE
EXERCISABLE AND THE TERM OF EACH OPTION; PROVIDED, HOWEVER, THAT (I) NO
INCENTIVE STOCK OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION OF TEN (10)
YEARS AFTER THE DATE SUCH OPTION IS GRANTED, (II) NO NONQUALIFIED STOCK OPTION
SHALL BE EXERCISABLE AFTER THE EXPIRATION OF TEN (10) YEARS AND ONE (1) MONTH
AFTER THE DATE SUCH OPTION IS GRANTED AND (III) NO INCENTIVE STOCK OPTION
GRANTED TO A TEN PERCENT OWNER OPTIONEE SHALL BE EXERCISABLE AFTER THE
EXPIRATION OF FIVE (5) YEARS AFTER THE DATE SUCH OPTION IS GRANTED.



(C)     PAYMENT OF EXERCISE PRICE.  PAYMENT OF THE EXERCISE PRICE FOR THE NUMBER
OF SHARES OF STOCK BEING PURCHASED PURSUANT TO ANY OPTION SHALL BE MADE (I) IN
CASH, BY CHECK, OR CASH EQUIVALENT, (II) BY TENDER TO THE COMPANY OF SHARES OF
THE COMPANY’S STOCK OWNED BY THE OPTIONEE HAVING A VALUE, AS DETERMINED BY THE
BOARD (BUT WITHOUT REGARD TO ANY RESTRICTIONS ON TRANSFERABILITY APPLICABLE TO
SUCH STOCK BY REASON OF FEDERAL OR STATE SECURITIES LAWS OR AGREEMENTS WITH AN
UNDERWRITER FOR THE COMPANY), NOT LESS THAN THE EXERCISE PRICE, (III) BY THE
OPTIONEE’S RECOURSE PROMISSORY NOTE, (IV) BY THE ASSIGNMENT OF THE PROCEEDS OF A
SALE OF SOME OR ALL OF THE SHARES BEING ACQUIRED UPON THE EXERCISE OF AN OPTION,
OR (V) BY ANY COMBINATION THEREOF.  THE BOARD MAY AT ANY TIME OR FROM TIME TO
TIME, BY ADOPTION OF OR BY AMENDMENT TO EITHER OF THE STANDARD FORMS OF STOCK
OPTION AGREEMENT DESCRIBED IN PARAGRAPH 7 BELOW, OR BY OTHER MEANS, GRANT
OPTIONS WHICH DO NOT PERMIT ALL OF THE FOREGOING FORMS OF CONSIDERATION TO BE
USED IN PAYMENT OF THE EXERCISE PRICE AND/OR WHICH OTHERWISE RESTRICT ONE (1) OR
MORE FORMS OF CONSIDERATION.  NOTWITHSTANDING THE FOREGOING, AN OPTION MAY NOT
BE EXERCISED BY TENDER TO THE COMPANY OF SHARES OF THE COMPANY’S STOCK TO THE
EXTENT SUCH TENDER OF STOCK WOULD CONSTITUTE A VIOLATION OF THE PROVISIONS OF
ANY LAW, REGULATION AND/OR AGREEMENT RESTRICTING THE REDEMPTION OF THE COMPANY’S
STOCK.  FURTHERMORE, NO PROMISSORY NOTE SHALL BE PERMITTED IF AN EXERCISE USING
A PROMISSORY NOTE WOULD BE A VIOLATION OF ANY LAW.  ANY PERMITTED PROMISSORY
NOTE SHALL BE DUE AND PAYABLE NOT MORE THAN FIVE (5) YEARS AFTER THE OPTION IS
EXERCISED, AND INTEREST SHALL BE PAYABLE AT LEAST ANNUALLY AND BE AT LEAST EQUAL
TO THE MINIMUM INTEREST RATE NECESSARY TO AVOID IMPUTED INTEREST PURSUANT TO ALL
APPLICABLE SECTIONS OF THE CODE.  THE BOARD SHALL HAVE THE AUTHORITY TO PERMIT
OR REQUIRE THE OPTIONEE TO SECURE ANY PROMISSORY NOTE USED TO EXERCISE AN OPTION
WITH THE SHARES OF STOCK ACQUIRED ON EXERCISE OF THE OPTION AND/OR WITH OTHER
COLLATERAL ACCEPTABLE TO THE COMPANY.  THE COMPANY RESERVES, AT ANY AND ALL
TIMES, THE RIGHT, IN THE COMPANY’S SOLE AND ABSOLUTE DISCRETION, TO ESTABLISH,
DECLINE TO APPROVE AND/OR TERMINATE ANY PROGRAM AND/OR PROCEDURES FOR THE
EXERCISE OF OPTIONS BY MEANS OF AN ASSIGNMENT OF THE PROCEEDS OF A SALE OF SOME
OR ALL OF THE SHARES OF STOCK TO BE ACQUIRED UPON SUCH EXERCISE.


7.         STANDARD FORMS OF STOCK OPTION AGREEMENT FOR OPTIONS WHICH ARE NOT
DIRECTOR OPTIONS.


(A)     INCENTIVE STOCK OPTIONS.  UNLESS OTHERWISE PROVIDED FOR BY THE BOARD AT
THE TIME AN OPTION IS GRANTED, AN OPTION DESIGNATED BY THE BOARD AS AN
“INCENTIVE STOCK OPTION” SHALL COMPLY WITH AND BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THE FORM OF INCENTIVE STOCK OPTION AGREEMENT ATTACHED
HERETO AS EXHIBIT A AND INCORPORATED HEREIN BY REFERENCE.


(B)     NONQUALIFIED STOCK OPTIONS.  UNLESS OTHERWISE PROVIDED FOR BY THE BOARD
AT THE TIME AN OPTION IS GRANTED OR UNLESS THE OPTION IS A DIRECTOR OPTION, AN
OPTION DESIGNATED BY THE BOARD AS A “NONQUALIFIED STOCK OPTION” SHALL COMPLY
WITH AND BE SUBJECT TO THE TERMS AND AGREEMENT ATTACHED HERETO AS EXHIBIT B AND
INCORPORATED HEREIN BY REFERENCE.


(C)     STANDARD TERM FOR OPTIONS.  UNLESS OTHERWISE PROVIDED FOR BY THE BOARD
IN THE GRANT OF AN OPTION AND UNDER THE TERMS OF THE PLAN, ANY INCENTIVE STOCK
OPTION GRANTED HEREUNDER SHALL BE EXERCISABLE FOR A TERM OF TEN (10) YEARS AND
ANY NONQUALIFIED STOCK OPTION GRANTED HEREUNDER SHALL BE EXERCISABLE FOR A TERM
OF TEN (10) YEARS AND ONE (1) MONTH.


 


8.         AUTHORITY TO VARY TERMS.  THE BOARD SHALL HAVE THE AUTHORITY FROM
TIME TO TIME TO VARY THE TERMS OF EITHER OF THE STANDARD FORMS OF STOCK OPTION
AGREEMENT DESCRIBED IN PARAGRAPH 7 ABOVE EITHER IN CONNECTION WITH THE GRANT OF
AN INDIVIDUAL OPTION OR IN CONNECTION WITH THE AUTHORIZATION OF A NEW STANDARD
FORM OR FORMS; PROVIDED, HOWEVER, THAT THE TERMS AND CONDITIONS OF SUCH REVISED
OR AMENDED STANDARD FORM OR FORMS OF AGREEMENTS SHALL BE IN ACCORDANCE WITH THE
TERMS OF THE PLAN.  SUCH AUTHORITY SHALL INCLUDE, BUT NOT BY WAY OF LIMITATION,
THE AUTHORITY TO GRANT OPTIONS WHICH ARE NOT IMMEDIATELY EXERCISABLE.


9.         TERMS, CONDITIONS AND FORM OF DIRECTOR OPTIONS.  THE TERMS AND
CONDITIONS OF AN OPTION GRANTED TO AN ELIGIBLE DIRECTOR (A “DIRECTOR OPTION”)
SHALL BE AS SET FORTH BELOW.  DIRECTOR OPTIONS GRANTED PURSUANT TO THE PLAN
SHALL BE EVIDENCED BY WRITTEN AGREEMENTS SPECIFYING THE NUMBER OF SHARES OF
STOCK COVERED THEREBY, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT C,
WHICH WRITTEN AGREEMENT MAY INCORPORATE ALL OR ANY OF THE TERMS OF THE PLAN BY
REFERENCE AND SHALL COMPLY WITH AND BE SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


(A)     ELIGIBLE DIRECTORS.  A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY
WHO IS NOT AN EMPLOYEE OF THE COMPANY AND WHO IS NOT AN INDIVIDUAL WHO PERFORMS
SERVICES, WHETHER AS AN EMPLOYEE, PARTNER, PRINCIPAL, SOLE PROPRIETOR, DIRECTOR,
TRUSTEE, INDEPENDENT CONTRACTOR, OR CONSULTANT FOR ANY ENTITY WHICH OWNS MORE
THAN 5% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE
COMPANY IS ELIGIBLE TO RECEIVE ONE OR MORE DIRECTOR OPTIONS (“ELIGIBLE
DIRECTOR”).  NO MEMBER OF THE COMPANY’S BOARD OF DIRECTORS WHO IS NOT AN
EMPLOYEE OF THE COMPANY IS ELIGIBLE TO RECEIVE THE GRANT OF AN OPTION UNDER THE
PLAN EXCEPT UNDER THE TERMS OF THIS PARAGRAPH 9.


(B)     SHARES SUBJECT TO A DIRECTOR OPTION.  THE NUMBER OF SHARES OF STOCK
SUBJECT TO THE INITIAL GRANT TO AN ELIGIBLE DIRECTOR SHALL BE THE NUMBER OF
SHARES OF STOCK EQUAL TO $100,000 DIVIDED BY THE FAIR MARKET VALUE OF THE STOCK
ON THE DATE OF THE GRANT OF THE OPTION, ROUNDED TO THE NEAREST WHOLE SHARE OF
STOCK, UP TO A MAXIMUM OF TEN THOUSAND (10,000) SHARES OF STOCK.  EACH ELIGIBLE
DIRECTOR SHALL ALSO BE ENTITLED TO AN ANNUAL GRANT WITH THE NUMBER OF SHARES OF
STOCK SUBJECT TO SUCH DIRECTOR OPTION EQUAL TO $50,000 DIVIDED BY THE FAIR
MARKET VALUE OF THE STOCK ON THE DATE OF THE OPTION GRANT, ROUNDED TO THE
NEAREST WHOLE SHARE OF STOCK, UP TO A MAXIMUM OF THREE THOUSAND (3,000) SHARES
OF STOCK.  THE NUMBER OF SHARES OF STOCK SUBJECT TO THE FIRST ANNUAL GRANT TO AN
ELIGIBLE DIRECTOR WHO HAS NOT SERVED AS A DIRECTOR OF THE COMPANY FOR THE FULL
TWELVE–MONTH PERIOD PRECEDING THE DATE OF GRANT OF THAT DIRECTOR OPTION SHALL BE
PRO RATED TO REFLECT THE ACTUAL PERIOD OF TIME DURING THAT YEAR ACTUALLY SERVED
AS A DIRECTOR, ROUNDED TO THE NEAREST WHOLE SHARE OF STOCK.


(C)     TIMING OF AUTOMATIC GRANTS OF DIRECTOR OPTIONS.  THE INITIAL GRANT OF A
DIRECTOR OPTION TO AN ELIGIBLE DIRECTOR WHO HAS NOT PREVIOUSLY RECEIVED THE
GRANT OF AN OPTION UNDER THE PLAN SHALL OCCUR ON THE LATER OF (I) THE DATE THAT
THE STOCKHOLDERS OF THE COMPANY APPROVE THE PROVISIONS OF THIS PARAGRAPH 9, OR
(II) THE DATE THAT AN INDIVIDUAL BECOMES AN ELIGIBLE DIRECTOR.  THE ANNUAL GRANT
OF A DIRECTOR OPTION SHALL BE MADE AUTOMATICALLY TO ALL THOSE ELIGIBLE DIRECTORS
CONTINUING TO SERVE AS DIRECTORS OF THE COMPANY ON THE FOLLOWING DATES: (I) THE
DATE THAT THE STOCKHOLDERS OF THE COMPANY APPROVE THE PROVISIONS OF THIS
PARAGRAPH 9, AND (II) THE DATE OF THE COMPANY’S MEETING OF THE BOARD OF
DIRECTORS IN THE MONTH OF DECEMBER, BEGINNING WITH DECEMBER 1993, AND IF NO
MEETING OF THE BOARD OF DIRECTORS IS HELD IN THE MONTH OF DECEMBER, THE DATE OF
GRANT SHALL BE DECEMBER 15.  THE GRANT SHALL OCCUR AUTOMATICALLY WITHOUT THE
NEED FOR ANY ACTION BY THE BOARD OF DIRECTORS OF THE COMPANY OR ANY OTHER BODY.


 


(D)     ELECTION TO DECLINE DIRECTOR OPTION.  NOTWITHSTANDING THE FOREGOING, ANY
ELIGIBLE DIRECTOR MAY ELECT NOT TO RECEIVE A DIRECTOR OPTION GRANTED PURSUANT TO
THIS PARAGRAPH 9 BY DELIVERING WRITTEN NOTICE OF SUCH ELECTION TO THE BOARD
(I) IN THE CASE OF A PERSON WHO IS NOT, PRIOR TO THE DATE ON WHICH A DIRECTOR
OPTION WOULD OTHERWISE BE GRANTED TO SUCH PERSON, SUBJECT TO THE PROVISIONS OF
SECTION 16 OF THE EXCHANGE ACT WITH RESPECT TO THE EQUITY SECURITIES OF THE
COMPANY, NO LATER THAN THE DATE PRECEDING THE DATE ON WHICH THE DIRECTOR OPTION
WOULD OTHERWISE BE GRANTED, OR (2) IN ANY OTHER CASE, NO LATER THAN SIX (6)
MONTHS PRIOR TO THE DATE ON WHICH THE DIRECTOR OPTION WOULD OTHERWISE BE
GRANTED.


(E)     TYPE OF OPTIONS FOR TAX PURPOSES.  ALL DIRECTOR OPTIONS SHALL BE
NONQUALIFIED STOCK OPTIONS.


(F)      EXERCISE PRICE.  ALL DIRECTOR OPTIONS SHALL BE GRANTED WITH AN EXERCISE
PRICE PER SHARE OF STOCK EQUAL TO 100% OF THE FAIR MARKET VALUE OF A SHARE OF
STOCK ON THE DATE OF GRANT.  FOR PURPOSES OF THIS PARAGRAPH 9(F), WHERE THERE IS
A PUBLIC MARKET FOR THE STOCK, THE FAIR MARKET VALUE PER SHARE OF STOCK SHALL BE
THE MEAN OF THE BID AND ASKED PRICES OF THE STOCK ON THE DATE OF THE GRANTING OF
THE DIRECTOR OPTION, AS REPORTED IN THE WALL STREET JOURNAL (OR, IF NOT SO
REPORTED, AS OTHERWISE REPORTED BY THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS AUTOMATED QUOTATION (“NASDAQ”) SYSTEM) OR, IN THE EVENT THE STOCK IS
LISTED ON THE NASDAQ NATIONAL MARKET SYSTEM OR A NATIONAL OR REGIONAL SECURITIES
EXCHANGE, THE FAIR MARKET VALUE PER SHARE OF STOCK SHALL BE THE CLOSING PRICE ON
SUCH NATIONAL MARKET SYSTEM OR EXCHANGE CONSTITUTING THE PRIMARY MARKET FOR THE
STOCK ON THE DATE OF THE GRANTING OF THE DIRECTOR OPTION, AS REPORTED IN THE
WALL STREET JOURNAL.  IF THE DATE OF THE GRANTING OF A DIRECTOR OPTION DOES NOT
FALL ON A DAY ON WHICH THE STOCK IS TRADING ON NASDAQ, THE NASDAQ NATIONAL
MARKET SYSTEM OR OTHER NATIONAL OR REGIONAL SECURITIES EXCHANGE, THE DATE ON
WHICH THE DIRECTOR OPTION EXERCISE PRICE PER SHARE SHALL BE ESTABLISHED SHALL BE
THE LAST DAY ON WHICH THE STOCK WAS SO TRADED PRIOR TO THE DATE OF THE GRANTING
OF THE DIRECTOR OPTION.


(G)     PAYMENT OF EXERCISE PRICE.  ALL SHARES OF THE STOCK ACQUIRED UPON THE
EXERCISE OF A DIRECTOR OPTION MAY BE PAID FOR WITH (I) CASH, A CHECK, OR CASH
EQUIVALENT, (II) SHARES OF THE COMPANY’S STOCK OWNED BY THE ELIGIBLE DIRECTOR
EXERCISING A DIRECTOR OPTION HAVING A VALUE NOT LESS THAN THE EXERCISE PRICE,
(III) IF SUCH AN ARRANGEMENT WOULD NOT SUBJECT THE ELIGIBLE DIRECTOR TO
SHORT–SWING TRADING PROFITS LIABILITY UNDER SECTION 16(B) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), THE ASSIGNMENT OF
PROCEEDS TO THE COMPANY FROM THE IMMEDIATE SALE OF THE SHARES ACQUIRED UPON
EXERCISE OF THE DIRECTOR OPTION, OR (IV) BY ANY COMBINATION THEREOF. 
NOTWITHSTANDING THE FOREGOING, A DIRECTOR OPTION MAY NOT BE EXERCISED BY TENDER
TO THE COMPANY OF SHARES OF THE COMPANY’S STOCK TO THE EXTENT SUCH TENDER OF
STOCK WOULD CONSTITUTE A VIOLATION OF THE PROVISIONS OF ANY LAW, REGULATION
AND/OR AGREEMENT RESTRICTING THE REDEMPTION OF THE COMPANY’S STOCK. 
FURTHERMORE, THE COMPANY RESERVES, AT ANY AND ALL TIMES, THE RIGHT, IN THE
COMPANY’S SOLE AND ABSOLUTE DISCRETION, TO ESTABLISH, DECLINE TO APPROVE AND/OR
TERMINATE ANY PROGRAM AND/OR PROCEDURES FOR THE EXERCISE OF DIRECTOR OPTIONS BY
MEANS OF AN ASSIGNMENT OF THE PROCEEDS OF A SALE OF SOME OR ALL OF THE SHARES OF
STOCK TO BE ACQUIRED UPON SUCH EXERCISE.


 


(H)     VESTING OF DIRECTOR OPTIONS.  THE SHARES OF STOCK SUBJECT TO A DIRECTOR
OPTION MAY ONLY BE ACQUIRED BY THE ELIGIBLE DIRECTOR WHO IS GRANTED SUCH
DIRECTOR OPTION TO THE EXTENT SUCH SHARES OF STOCK ARE VESTED SHARES.  THE
SHARES OF STOCK SUBJECT TO A DIRECTOR OPTION BECOME VESTED SHARES AS FOLLOWS: 
1/5TH OF THE TOTAL NUMBER OF SHARES OF STOCK SUBJECT TO A DIRECTOR OPTION BECOME
VESTED SHARES ONE YEAR AFTER THE DATE SUCH OPTION WAS GRANTED (THE “INITIAL
VESTING DATE”), PROVIDED THAT THE ELIGIBLE DIRECTOR HAS SERVED CONTINUOUSLY AS A
DIRECTOR OF THE COMPANY FROM THE DATE OF GRANT OF SUCH DIRECTOR OPTION TO THE
INITIAL VESTING DATE, AND AN ADDITIONAL 1/60TH OF THE TOTAL NUMBER OF SHARES OF
STOCK SUBJECT TO A DIRECTOR OPTION BECOME VESTED SHARES FOR EACH FULL CALENDAR
MONTH OF CONTINUOUS SERVICE BY THE ELIGIBLE DIRECTOR AS A DIRECTOR FOLLOWING THE
INITIAL VESTING DATE.  IN NO EVENT SHALL THE CALCULATION OF THE NUMBER OF VESTED
SHARES UNDER A DIRECTOR OPTION EXCEED THE NUMBER OF SHARES OF STOCK SUBJECT TO
SUCH DIRECTOR OPTION.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF A TRANSFER
OF CONTROL AS DEFINED IN PARAGRAPH 12 BELOW, ALL SHARES OF STOCK SUBJECT TO AN
OUTSTANDING DIRECTOR OPTION SHALL BECOME VESTED SHARES IMMEDIATELY PRIOR TO THE
TIME OF SUCH TRANSFER OF CONTROL.  ANY DIRECTOR OPTION WHICH IS NOT EXERCISED AS
OF THE DATE OF THE TRANSFER OF CONTROL SHALL TERMINATE AND CEASE TO BE
OUTSTANDING EFFECTIVE AS OF THE DATE OF THE TRANSFER OF CONTROL.


(I)      EXERCISE PERIOD OF DIRECTOR OPTIONS.  ALL DIRECTOR OPTIONS SHALL BE
EXERCISABLE ONLY AS TO VESTED SHARES FOR A PERIOD OF 10 YEARS FROM THE DATE OF
GRANT OF THE DIRECTOR OPTION, SUBJECT TO EARLIER TERMINATION IN THE EVENT THAT
(I) THE INDIVIDUAL CEASES TO SERVE AS A MEMBER OF THE BOARD OF DIRECTORS OF THE
COMPANY UNDER THE TERMS SET FORTH IN THE AGREEMENT BETWEEN THE COMPANY AND THE
ELIGIBLE DIRECTOR DOCUMENTING THE DIRECTOR OPTION OR (II) A TRANSFER OF CONTROL
OCCURS WITH RESPECT TO THE COMPANY.


(J)      AUTHORITY TO ESTABLISH ADDITIONAL TERMS AND STANDARD FORMS OF
AGREEMENT.  THE BOARD SHALL HAVE THE AUTHORITY FROM TIME TO TIME IN CONNECTION
WITH THE GRANT OR AMENDMENT OF DIRECTOR OPTIONS TO ESTABLISH ADDITIONAL TERMS
AND CONDITIONS FOR THE GRANT OF SUCH OPTIONS AND TO APPROVE ONE OR MORE STANDARD
FORMS OF AGREEMENT BETWEEN AN ELIGIBLE DIRECTOR AND THE COMPANY DOCUMENTING THE
TERMS OF A DIRECTOR OPTION; PROVIDED, HOWEVER, THAT SUCH ADDITIONAL TERMS AND
CONDITIONS AND SUCH STANDARD FORMS OF AGREEMENT MUST BE IN ACCORDANCE WITH THE
PROVISIONS SET FORTH IN THIS PARAGRAPH 9 AND OF THE PLAN IN GENERAL.


10.       FAIR MARKET VALUE LIMITATION.  TO THE EXTENT THAT THE AGGREGATE FAIR
MARKET VALUE (DETERMINED AT THE TIME THE OPTION IS GRANTED) OF STOCK WITH
RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE EXERCISABLE BY AN OPTIONEE FOR THE
FIRST TIME DURING ANY CALENDAR YEAR (UNDER ALL STOCK OPTION PLANS OF THE
COMPANY, INCLUDING THE PLAN) EXCEEDS ONE HUNDRED THOUSAND DOLLARS ($100,000)
(THE “FAIR MARKET VALUE LIMITATION”), SUCH OPTIONS SHALL BE TREATED AS
NONQUALIFIED STOCK OPTIONS.  THIS PARAGRAPH SHALL BE APPLIED BY TAKING INCENTIVE
STOCK OPTIONS INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED.  IN THE
EVENT OF AN AMENDMENT TO SECTION 422 OF THE CODE, THE BOARD SHALL HAVE THE
AUTHORITY TO AMEND THIS PARAGRAPH 10 TO MAKE THIS PROVISION NO MORE RESTRICTIVE
TO THE OPTIONEE THAN NECESSARY TO INSURE QUALIFICATION OF THE INCENTIVE STOCK
OPTION AS MEETING THE REQUIREMENTS OF SECTION 422 OF THE CODE, AS AMENDED.  IN
THE EVENT AN OPTIONEE RECEIVES AN OPTION INTENDED TO BE AN INCENTIVE STOCK
OPTION WHICH IS SUBSEQUENTLY DETERMINED TO HAVE EXCEEDED THE FAIR MARKET VALUE
LIMITATION, THE OPTION SHALL BE AMENDED, IF NECESSARY, IN ACCORDANCE WITH
APPLICABLE TREASURY REGULATIONS AND RULINGS TO PRESERVE, AS THE FIRST PRIORITY,
TO THE MAXIMUM POSSIBLE EXTENT, THE STATUS OF THE OPTION AS AN INCENTIVE STOCK
OPTION AND TO PRESERVE, AS A SECOND PRIORITY, TO THE MAXIMUM POSSIBLE EXTENT,
THE TOTAL NUMBER OF SHARES OF STOCK SUBJECT TO THE OPTION.  THE FOREGOING
PROVISION SHALL APPLY ONLY TO INCENTIVE STOCK OPTIONS AND SHALL NOT APPLY TO AN
OPTION WHICH HAS BEEN DESIGNATED AS A NONQUALIFIED STOCK OPTION.


 


11.       EFFECT OF CHANGE IN STOCK SUBJECT TO PLAN.  APPROPRIATE ADJUSTMENTS
SHALL BE MADE IN THE NUMBER AND CLASS OF SHARES OF STOCK SUBJECT TO THE PLAN, TO
THE PER OPTIONEE LIMIT IN PARAGRAPH 4 ABOVE, TO DIRECTOR OPTIONS PURSUANT TO
PARAGRAPH 9(B) ABOVE, AND TO ANY OUTSTANDING OPTIONS AND IN THE EXERCISE PRICE
OF ANY OUTSTANDING OPTIONS IN THE EVENT OF A STOCK DIVIDEND, STOCK SPLIT,
RECAPITALIZATION, REVERSE STOCK SPLIT, COMBINATION, RECLASSIFICATION, OR LIKE
CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY.


12.       TRANSFER OF CONTROL AND HOSTILE TAKEOVER.


(A)     A “TRANSFER OF CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IN THE EVENT
ANY OF THE FOLLOWING OCCURS WITH RESPECT TO THE CONTROL COMPANY.  FOR PURPOSES
OF APPLYING THIS PARAGRAPH 12, THE “CONTROL COMPANY” SHALL MEAN THE
PARTICIPATING COMPANY WHOSE STOCK IS SUBJECT TO THE OPTION.


(I)    THE DIRECT OR INDIRECT SALE OR EXCHANGE BY THE STOCKHOLDERS OF THE
CONTROL COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE STOCK OF THE CONTROL COMPANY
WHERE THE STOCKHOLDERS OF THE CONTROL COMPANY BEFORE SUCH SALE OR EXCHANGE DO
NOT RETAIN, DIRECTLY OR INDIRECTLY, AT LEAST A MAJORITY OF THE BENEFICIAL
INTEREST IN THE VOTING STOCK OF THE CONTROL COMPANY;


(II)   A MERGER IN WHICH THE STOCKHOLDERS OF THE CONTROL COMPANY BEFORE SUCH
MERGER DO NOT RETAIN, DIRECTLY OR INDIRECTLY, AT LEAST A MAJORITY OF THE
BENEFICIAL INTEREST IN THE VOTING STOCK OF THE CONTROL COMPANY; OR


(III)  THE SALE, EXCHANGE, OR TRANSFER (INCLUDING, WITHOUT LIMITATION, PURSUANT
TO A LIQUIDATION OR DISSOLUTION) OF ALL OR SUBSTANTIALLY ALL OF THE CONTROL
COMPANY’S ASSETS (OTHER THAN A SALE, EXCHANGE, OR TRANSFER TO ONE (1) OR MORE
CORPORATIONS WHERE THE STOCKHOLDERS OF THE CONTROL COMPANY BEFORE SUCH SALE,
EXCHANGE, OR TRANSFER RETAIN, DIRECTLY OR INDIRECTLY, AT LEAST A MAJORITY OF THE
BENEFICIAL INTEREST IN THE VOTING STOCK OF THE CORPORATION(S) TO WHICH THE
ASSETS WERE TRANSFERRED).

              In the event of a Transfer of Control, the Board, in its sole
discretion, may arrange with the surviving, continuing, successor, or purchasing
corporation, as the case may be (the “Acquiring Corporation”), for the Acquiring
Corporation to either assume the Company’s rights and obligations under
outstanding stock option agreements or substitute options for the Acquiring
Corporation’s stock for such outstanding Options.  Any Options which are neither
assumed or substituted for by the Acquiring Corporation nor exercised as of the
date of the Transfer of Control shall terminate and cease to be outstanding
effective as of the date of the Transfer of Control.

 


(B)     A “HOSTILE TAKEOVER” SHALL MEAN THE OCCURRENCE OF THE FOLLOWING:


(I)    DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS BEGINNING ON OR AFTER THE
DATE HEREOF, THE PERSONS WHO WERE MEMBERS OF THE BOARD IMMEDIATELY BEFORE THE
BEGINNING OF SUCH PERIOD (THE “INCUMBENT DIRECTORS”) CEASE (FOR ANY REASON OTHER
THAN DEATH) TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OR THE BOARD OF
DIRECTORS OF ANY SUCCESSOR TO THE COMPANY, PROVIDED THAT, ANY DIRECTOR WHO WAS
NOT A DIRECTOR AS OF THE DATE HEREOF SHALL BE DEEMED TO BE AN INCUMBENT DIRECTOR
IF SUCH DIRECTOR WAS ELECTED TO THE BOARD BY, OR ON THE RECOMMENDATION OF OR
WITH THE APPROVAL OF, AT LEAST TWO-THIRDS OF THE DIRECTORS WHO THEN QUALIFIED AS
INCUMBENT DIRECTORS EITHER ACTUALLY OR BY PRIOR OPERATION OF THE FOREGOING
UNLESS SUCH ELECTION, RECOMMENDATION OR APPROVAL OCCURS AS A RESULT OF AN ACTUAL
OR THREATENED ELECTION CONTEST OR OTHER ACTUAL OR THREATENED SOLICITATION OF
PROXIES OR CONTESTS BY OR ON BEHALF OF A PERSON OTHER THAN A MEMBER OF THE
BOARD; OR


 


(II)   ANY PERSON (AS DEFINED IN SECTION 3(A)(9) OF THE EXCHANGE ACT AND AS USED
IN SECTIONS 13(D) AND 14(D) THEREOF), EXCLUDING THE COMPANY, ANY SUBSIDIARY OF
THE COMPANY AND ANY EMPLOYEE BENEFIT PLAN SPONSORED OR MAINTAINED BY THE COMPANY
OR ANY SUBSIDIARY OF THE COMPANY (INCLUDING ANY TRUSTEE OF ANY SUCH PLAN ACTING
IN HIS CAPACITY AS TRUSTEE), BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN
RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES OF THE COMPANY REPRESENTING
THIRTY PERCENT (30%) OF THE TOTAL COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES OTHER THAN PURSUANT TO A TRANSACTION APPROVED BY AT LEAST
TWO-THIRDS OF THE DIRECTORS WHO THEN QUALIFY AS INCUMBENT DIRECTORS.

              In the event of a Hostile Takeover, each outstanding Option shall
become immediately vested and exercisable in full effective immediately prior to
the consummation of the Hostile Takeover.

 


13.       PROVISION OF INFORMATION.  AT LEAST ANNUALLY, COPIES OF THE COMPANY’S
BALANCE SHEET AND INCOME STATEMENT FOR THE JUST COMPLETED FISCAL YEAR SHALL BE
MADE AVAILABLE TO EACH OPTIONEE AND PURCHASER OF SHARES OF STOCK UPON THE
EXERCISE OF AN OPTION.  THE COMPANY SHALL NOT BE REQUIRED TO PROVIDE SUCH
INFORMATION TO PERSONS WHOSE DUTIES IN CONNECTION WITH THE COMPANY ASSURE THEM
ACCESS TO EQUIVALENT INFORMATION.  EACH OPTIONEE SHALL BE GIVEN ACCESS TO
INFORMATION CONCERNING THE COMPANY EQUIVALENT TO THAT INFORMATION GENERALLY MADE
AVAILABLE TO THE COMPANY’S COMMON STOCKHOLDERS.


14.       OPTIONS NON-TRANSFERABLE.  DURING THE LIFETIME OF THE OPTIONEE, THE
OPTION SHALL BE EXERCISABLE ONLY BY THE OPTIONEE.  NO OPTION SHALL BE ASSIGNABLE
OR TRANSFERABLE BY THE OPTIONEE, EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.


15.       TRANSFER OF COMPANY’S RIGHTS.  IN THE EVENT ANY PARTICIPATING COMPANY
ASSIGNS, OTHER THAN BY OPERATION OF LAW, TO A THIRD PERSON, OTHER THAN ANOTHER
PARTICIPATING COMPANY, ANY OF THE PARTICIPATING COMPANY’S RIGHTS TO REPURCHASE
ANY SHARES OF STOCK ACQUIRED ON THE EXERCISE OF AN OPTION, THE ASSIGNEE SHALL
PAY TO THE ASSIGNING PARTICIPATING COMPANY THE VALUE OF SUCH RIGHT AS DETERMINED
BY THE COMPANY IN THE COMPANY’S SOLE DISCRETION.  SUCH CONSIDERATION SHALL BE IN
SUCH FORM, INCLUDING, WITHOUT LIMITATION, THE PERFORMANCE OF FUTURE SERVICES, AS
THE COMPANY SHALL DETERMINE IN THE COMPANY’S SOLE DISCRETION.  IN THE EVENT SUCH
REPURCHASE RIGHT IS EXERCISABLE AT THE TIME OF SUCH ASSIGNMENT, THE VALUE OF
SUCH RIGHT SHALL BE NOT LESS THAN THE FAIR MARKET VALUE OF THE SHARES OF STOCK
WHICH MAY BE REPURCHASED UNDER SUCH RIGHT (AS DETERMINED BY THE COMPANY) MINUS
THE REPURCHASE PRICE OF SUCH SHARES.  THE REQUIREMENTS OF THIS PARAGRAPH 15
REGARDING THE MINIMUM CONSIDERATION TO BE RECEIVED BY THE ASSIGNING
PARTICIPATING COMPANY SHALL NOT INURE TO THE BENEFIT OF THE OPTIONEE WHOSE
SHARES OF STOCK ARE BEING REPURCHASED.  FAILURE OF A PARTICIPATING COMPANY TO
COMPLY WITH THE PROVISIONS OF THIS PARAGRAPH 15 SHALL NOT CONSTITUTE A DEFENSE
OR OTHERWISE PREVENT THE EXERCISE OF THE REPURCHASE RIGHT BY THE ASSIGNEE OF
SUCH RIGHT.


 


16.       TERMINATION OR AMENDMENT OF PLAN OR OPTION.  THE BOARD, INCLUDING ANY
DULY APPOINTED COMMITTEE OF THE BOARD, MAY TERMINATE OR AMEND THE PLAN OR AN
OPTION GRANTED UNDER THE PLAN AT ANY TIME; PROVIDED, HOWEVER, THAT WITHOUT THE
APPROVAL OF THE COMPANY’S STOCKHOLDERS, THERE SHALL BE (A) NO INCREASE IN THE
TOTAL NUMBER OF SHARES OF STOCK COVERED BY THE PLAN (EXCEPT BY OPERATION OF THE
PROVISIONS OF PARAGRAPH 11 ABOVE), (B) NO CHANGE IN THE CLASS OF PERSONS
ELIGIBLE TO RECEIVE INCENTIVE STOCK OPTIONS, (C) NO EXPANSION IN THE CLASS OF
PERSONS ELIGIBLE TO RECEIVE NONQUALIFIED STOCK OPTIONS, AND (D) NO AMENDMENT TO
THE PLAN OR AN OPTION WHICH IN THE OPINION OF THE BOARD WOULD CAUSE THE PLAN TO
CEASE TO COMPLY WITH THE REQUIREMENTS OF RULE 16B–3.  FURTHERMORE, THE
PROVISIONS OF THE PLAN ADDRESSING ELIGIBILITY FOR DIRECTOR OPTIONS AND THE
AMOUNT, PRICE AND TIMING OF GRANTS OF DIRECTOR OPTIONS SHALL NOT BE AMENDED MORE
THAN ONCE EVERY SIX (6) MONTHS, OTHER THAN TO COMPORT TO CHANGES IN THE CODE, OR
THE REGULATIONS THEREUNDER.  IN ANY EVENT, NO AMENDMENT MAY ADVERSELY AFFECT ANY
THEN OUTSTANDING OPTION OR ANY UNEXERCISED PORTION THEREOF, WITHOUT THE CONSENT
OF THE OPTIONEE, UNLESS SUCH AMENDMENT IS REQUIRED TO ENABLE AN OPTION
DESIGNATED AS AN INCENTIVE STOCK OPTION TO QUALIFY AS AN INCENTIVE STOCK OPTION.


17.       CONTINUATION OF INITIAL PLAN AND PRIOR PLAN.  NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN TO THE CONTRARY, THE TERMS OF THE INITIAL PLAN AND
PRIOR PLAN SHALL REMAIN IN EFFECT AND APPLY TO OPTIONS GRANTED PURSUANT TO THE
INITIAL PLAN AND PRIOR PLAN, RESPECTIVELY.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing is the Second Amended and Restated Fresh Choice, Inc. 1988 Stock
Option Plan as duly adopted by the Board on March 24, 1993 and amended through
July 12, 2001.

 

 

 

 

 

/S/  Joan M. Miller

 

 

 

 

Secretary

 


 

Plan History

 

February 28, 1989

 

Board of predecessor California corporation adopts Plan with share reserve of
1,000,070 shares.

 

 

 

November 1, 1989

 

Shareholders of predecessor corporation approve Plan with share reserve of
1,000,070 shares.

 

 

 

November 19, 1990

 

Board of predecessor corporation amends Plan to increase share reserve to
1,107,564 shares.

 

 

 

December 21, 1990

 

Shareholders of predecessor corporation approve share reserve increase to
1,107,564 shares.

 

 

 

September     , 1992

 

Board of predecessor corporation amends Plan to increase share reserve to
2,152,656 shares.

 

 

 

December 4, 1992

 

Shareholders of predecessor corporation approve share reserve increase to
2,152,656 shares.

 

 

 

December 4, 1992

 

Share exchange of 1-for-4.1525 in connection with Delaware reincorporation
results in share reserve of 518,400 shares.

 

 

 

March 20, 1993

 

Board amends and restates Plan as Second Amended and Restated 1988 Stock Option
Plan to include a program of automatic option grants to non-employee directors
intended to constitute a formula grant plan described in Rule 16b-3(c)(2)(ii)
under the Exchange Act.

 

 

 

May 24, 1993

 

Stockholders approve Second Amended and Restated 1988 Stock Option Plan.

 

 

 

March 18, 1994

 

Board amends Plan to (1) increase share reserve to 800,000 shares, (2) add Per
Optionee Limit comporting with Section 162(m) of the Internal Revenue Code, (3)
add provisions comporting with new Rule 16b–3 in anticipation of election to
comply with such rule, and (4) make certain other desirable revisions as
appropriate for a publicly traded Delaware corporation.

 

 

 

May 24, 1994

 

Stockholders approve foregoing amendments and share reserve increase to 800,000
shares.

 

 

 

March 14, 1996

 

Board amends Plan to (1) increase share reserve to 1,500,000 shares and (2)
limit the grants to non-employee Directors thereunder to a number of shares
equal to $100,000 divided by the fair market value on the date of grant, up to a
maximum of 10,000 shares for an initial grant, and to a number of shares equal
to $50,000 divided by the fair market value on the date of grant, up to a
maximum of 3,000 shares for the annual grants thereafter

 

 

 

August 28, 1996

 

Stockholders approve foregoing amendments and share reserve increase to
1,500,000 shares.

 

 

 

March 31, 1998

 

Board amends Plan to extend term until February 28, 2009.

 

 

 

May 21, 1998

 

Stockholders approve amendment to extend the term of the Plan.

 

 

 

July 12, 2001

 

Board amends Plan to include Hostile Takeover provision as Section 12(b)

 

 